DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a transportation mechanism in claim 1, described in the Specification as mechanism 20 and seen in at least Figure 1; and a floating-air control unit in claim 1, described in the Specification as mechanism 40 having an air supply and blocking part.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamaguchi et al. US 2021/0016988 (“Yamaguchi”).
Regarding claim 1, Yamaguchi disclosed a medium feeding apparatus comprising: 
a placement mount (30) on which a plurality of media are placed; 
a transportation mechanism (13) that transports an uppermost medium of the plurality of media placed on the placement mount; 
a floating-air blowout mechanism (31) that blows out air to float at least the uppermost medium; 
a suction mechanism (including 120) that sucks air to cause the uppermost medium floated by the floating-air blowout mechanism blowing out air to be attracted to the transportation mechanism; and 
a floating-air control unit (6) that may cause the floating-air blowout mechanism to start to blow out air while the uppermost medium is being attracted to the transportation mechanism after starting to be transported by the transportation mechanism, so as to float at least a second medium located below the uppermost medium (Figure 5), and may cause the floating-air blowout mechanism to stop blowing out air before the second medium starts to be transported by the transportation mechanism (see Figure 5).  This may be by decreasing air volume such that a certain amount of air is stopped, alternatively when sequence ends, and no more feeding occurs.
 	Regarding claim 2, Yamaguchi disclosed on the basis of media information of the media placed on the placement mount, the floating-air control unit adjusts a timing at which the floating-air blowout mechanism starts to blow out air to float the second medium (see paragraph 0045 and Figure 5, and the abstract).  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi in view of Sugawara et al. US 2017/0160689 (“Sugawara”).  Yamaguchi disclosed the limitations of claim 1 as listed above but did not teach a medium detection sensor as claimed.  Sugawara teaches a medium detection sensor that detects presence/absence of a medium placed on the placement mount (see at least paragraph 0090), wherein a floating-air control unit causes a floating-air blowout mechanism (17) to start to blow out air when the medium detection sensor has detected that there is a medium placed on the placement mount, and when the medium detection sensor has detected that there are no media placed on the placement mount, the floating-air control unit causes the floating-air blowout mechanism to stop start of blowout of air (the floating is turned to inactive, OFF), and after elapse of a predetermined time period, when the medium detection sensor has detected again that there are no media placed on the placement mount, the floating-air control unit causes the floating-air blowout mechanism to cancel start of blowout of air (see paragraph 0109 and Tables 2B and 2C).  It would have been obvious to one of ordinary skill in the art before the effective filing date to use the medium detection sensor in the manner taught by Sugawara ensure the floating air blowout mechanism blows when there are sheets and stops blowing when there are no sheets to be fed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kosugi et al. US 7,913,993 teaches at least the independent claim (see Figure 7) according to its broadest reasonable interpretation in view of the instant disclosure as a whole.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/Primary Examiner, Art Unit 3653